Morton, J.
It is evident, from the account which he gives of his occupations during the interval between his arrival in this *541country and the date of the accident, that the plaintiff had become familiar with the use of machinery. He was thirty-two years old when injured, and at the time of the trial, which was about a year after the accident, spoke English so as to testify without an interpreter, and was of at least ordinary intelligence. The machine on which he was working was simple in construction and operation. He does not claim that it was out of repair, or wanting in respect to any appliance. He was set to work on the morning of the accident with one Crowley, who was running it, and helped him start it up. After it was started, Crowley went away, saying nothing to the plaintiff, who supposed he would return, though he did not know. The plaintiff knew that the cloth was to be wound and rewound back and forth through the liquor in the bottom of the vat on to the rollers at the ends of the machine. When the cloth was almost all wound on to the roller on which it was winding when Crowley went away, the plaintiff, without any direction from any one, reversed the motion of the rollers, and attempted to make the loose end of the cloth catch upon the roller at the opposite end by throwing it over the roller and tucking the end up under between the roller and the cloth, as he had seen Crowley do. While doing this his fingers were caught, and his arm drawn in between the roller and cloth, causing the injury complained of.
If we assume that it was a part of the plaintiff’s duty to keep the machine going, we still think that the risk accompanying what he did was of such a character that, taking his age, intelligence, and experience into account, he might be fairly supposed to understand and appreciate it, and that therefore neither the defendant nor any of its superintendents were negligent in not warning or instructing him concerning it. Ciriack v. Merchants’ Woolen Co. 146 Mass. 182, and 151 Mass. 152. Crowley v. Pacific Mills, 148 Mass. 228. Coullard v. Tecumseh Mills, 151 Mass. 85. Pratt v. Prouty, 153 Mass. 333. Tinkham v. Sawyer, 153 Mass. 485. Brady v. Ludlow Manuf. Co. 154 Mass. 468. De Sousa v. Stafford Mills, 155 Mass. 476.
The declarations of Todd were rightly excluded. Boston & Maine Railroad v. Ordway, 140 Mass. 510. Williamson v. Cambridge Railroad, 144 Mass. 148. Leistritz v. American Zylonite Co. 154 Mass. 382. Exceptions overruled.